On Petition for Rehearing.
Nichols, J.
In her petition for rehearing appellant contends that the decision of the trial court is in conflict with §8657 of the United States Compiled Statutes, as such decision directs the distribution of the money collected under the federal Employers’^ Liability Act, which is in conflict with the provisions of that act. But the question as to whether the fund collected under the federal Employers’ Liability Act belongs to appellee, or to appellee and her children, does not need to concern appellant. She can pay the money into court, and when she has done so she is of necessity relieved of further liability.
It is to be observed that the children of appellee having excepted to the final report, later dismissed their exceptions.
Appellant further contends that the decision of this court, affirming the judgment of the trial court, amounts *56to a finding and judgment that appellee is entitled to one-third of certain real estate described in the will of the deceased, while the uncontradicted evidence is that the deceased and appellant held title to such real estate jointly. Appellant says that, even if she were not the lawful widow, she would at least own the undivided one-half of the real estate involved, free from any claim of appellee. This court has not passed upon that question.
Other questions are discussed in appellant’s brief for rehearing, but we do not deem it necessary to further consider them. Petition for rehearing is overruled.